IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
CHARITA W.,' )
Claimant,
Vv. No. 18-CV-955
NANCY A. BERRYHILL, Acting Jeffrey T. Gilbert
Commissioner of Social Security, ) Magistrate Judge
Respondent.

AMENDED MEMORANDUM OPINION AND ORDER

Claimant Charita W. (“Claimant”) seeks review of the final decision of Respondent Nancy
Berryhill, Acting Commissioner of Social Security (“the Commissioner”), denying Claimant’s
applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”)
under Titles II and Title XVI of the Social Security Act (“Act”). Pursuant to 28 U.S.C. § 636(c)
and Local Rule 73.1, the parties have consented to the jurisdiction of a United States Magistrate
Judge for all proceedings including final judgment. [ECF No. 6]. The parties have filed cross-
motions for summary judgment [ECF Nos. 12 and 26] pursuant to Federal Rule of Civil Procedure
56. For the reasons stated below, Claimant’s Motion for Summary Judgment [ECF No. 12] is
granted, and the Commissioner’s Motion [ECF No. 26] is denied. This matter is remanded for

further proceedings consistent with this Amended Memorandum Order and Opinion.”

 

' Pursuant to Internal Operating Procedure 22, the Court will identify the non-government party by using
her or her full first name and the first initial of the last name.

2 After this Court entered its Memorandum Opinion and Order [ECF No. 30] and Judgment [ECF No. 31]
on January 7, 2019, the Commissioner filed a Motion to Alter or Amend Judgment [ECF No, 34]. On June
18, 2019, the Court granted the Commissioner’s Motion to Alter or Amend Judgment [ECF No. 34] and
issued an Order and Statement [ECF No. 39]. In light of the Court’s Order and Statement [ECF No. 39],
the Court now enters its Amended Opinion and Order forthwith.
I. PROCEDURAL HISTORY

Claimant filed applications for DIB and SSI on October 10, 2013, alleging a disability onset
date of June 10, 2013. (R. 144.) The applications initially were denied on February 24, 2014 (R.
167) and upon reconsideration on October 29, 2014 (177-84), after which Claimant requested an
administrative hearing before an administrative law judge (“ALJ”). (R. 185.) On May 26, 2016,
Claimant, represented by counsel, appeared and testified at a hearing before Administrative Law
Judge (“ALJ”) Luke Woltering. (R. 144.) Claimant also appeared and testified at a supplemental
hearing on October 4, 2016. (/d.) The ALJ heard testimony at the supplemental hearing from
impartial medical expert (“ME”) Dr. Hugh Savage and vocational expert (“WE”) Cheryl R.
Hoiseth. (/d.)

On January 12, 2017, the ALJ granted Claimant’s applications for DIB and SSI finding
Claimant was disabled as of August 11, 2016, but not prior to that date. (R. 144-60.) The opinion
followed the five-step evaluation process required by the Social Security Regulations (“SSRs”)?
20 C.F.R. § 404.1520, At step one, the ALJ found that Claimant had not engaged in substantial
gainful activity (“SGA”) since Claimant’s alleged onset date of June 10, 2013. (R. 146.) The ALJ
noted that there was evidence Claimant had engaged in some work activity since the alleged onset
date. (R. 147.) At step two, the ALJ found Claimant had the severe impairments of hypertension,
cardiovascular accident, syncope, neuropathy in feet, left shoulder separation, reduced hearing in

the left ear, depression, and personality disorder. (/d.) The ALJ also found Claimant had the non-

 

3 SSRs “are interpretive rules intended to offer guidance to agency adjudicators. While they do not have the
force of law or properly promulgated notice and comment regulations, the agency makes SSRs binding on
all components of the Social Security Administration.” Nelson v. Apfel, 210 F.3d 799, 803 (7th Cir. 2000);
see 20 C.F.R. § 402.35(b)(1). Although the Court is “not invariably bound by an agency’s policy
statements,” the Court “generally defer[s] to an agency’s interpretations of the legal regime it is charged
with administrating.” Liskowitz v. Astrue, 559 F.3d 736, 744 (7th Cir. 2009).

2
severe impairment of a broken toe on the right foot. (/d.) At step three, the ALJ found that since
the alleged disability onset date of June 10, 2013, Claimant did not have an impairment or
combination of impairments that met or medically equaled the severity of the one of the listed
impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525,
404.1526, 416.920(d), 416.925 and 416.920(d)). (/d.) The ALJ then assessed Claimant’s residual
functional capacity (“RFC”)* and concluded:

Claimant has the residual functional capacity to perform sedentary work as defined
in 20 C.F.R. §§ 404.1567(a) and 416.967(a) except: The Claimant can never climb
ladders, ropes, or scaffolds. She can never crawl or kneel. She can occasionally
climb ramps and stairs. She can frequently balance, stoop, and crouch. She can
frequently reach overhead, handle, finger, feel, push, and pull with the bilateral
upper extremities. She can operate foot controls frequently with the right lower
extremity and occasionally with the left lower extremity. The Claimant can work
in no more than moderate noise environments. She can never work around hazards,
such as unprotected heights and exposed moving mechanical parts. She can
understand, remember, and carry out simple, routine, and repetitive tasks, The
Claimant needs to work in a low pressure and low stress work environment defined
as one requiring only occasional and simple, work-related decision-making,
adjustment to no more than occasional changes in a routine work setting. The
Claimant can never work at a production rate pace, such as assembly line work.

(R. 150.) Based on this RFC, the ALJ determined at step four that Claimant could not perform any
past relevant work. (R. 157.)

Finally, at step five, the ALJ found, prior to August 11, 2016 — which is the date
Claimant’s age category changed from being “a younger individual age 45-49” to
“an individual closely approaching advanced age” — there were jobs that existed in significant
numbers in the national economy that Claimant could perform. (R. 158.) Specifically, the ALJ

found Claimant could work as an information clerk (DOT #237.367-046), an order clerk (DOT

 

4 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual functional capacity.
20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). “The RFC is the maximum that a claimant can still do despite
his mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008).

3
#209.567-014), and a document preparer (DOT #209.587-018). (R. 159.) The ALJ then found that
beginning on August 11, 2016, based on Claimant’s changed age category, education, work
experience, and RFC, there were no jobs that existed in significant numbers in the national
economy Claimant could perform. (/d.) Because of this determination, the ALJ found Claimant
was not disabled prior to August 11, 2016, but became disabled on that date and has continued to
be disabled. (R. 159.) The Appeals Council declined to review the matter on January 11, 2018,
making the ALJ’s decision the final decision of the Commissioner, and therefore, reviewable by
this Court under 442 U.S.C. § 405(g). See Haynes v. Baumhart, 416 F.3d 621, 626 (7th Cir. 2005).
Il. STANDARD OF REVIEW

A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council
denies a request for review. Sims v. Apfel, 530 U.S. 103, 106-07 (2000). Under such
circumstances, the district court reviews the decision of the ALJ. (/d.) Judicial review is limited
to determining whether the decision is supported by substantial evidence in the record and whether
the ALJ applied the correct legal standards in reaching his or her decision. Nelms v. Astrue, 553
F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a judgment “affirming,
modifying, or reversing the decision of the [Commissioner], with or without remanding the cause
for a rehearing.” 42 U.S.C. § 405(g).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Richardson v. Perales, 42 U.S. 389, 401 (1971). A “mere
scintilla” of evidence is not enough. Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002). Even
where there is adequate evidence in the record to support the decision, the findings will not be
upheld if the ALJ does not “build an accurate and logical bridge from the evidence to the
conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). In other words, if the

4
Commissioner’s decision lacks evidentiary support or adequate discussion of the issues, it cannot
stand. Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009). Though the standard of review is
deferential, a reviewing court must “conduct a critical review of the evidence” before affirming
the Commissioner’s decision. Eichstadt v. Astrue, 534 F.3d 663, 665 (7th Cir. 2008). It may not,
however, “displace the ALJ’s judgment by reconsidering facts or evidence.” Elder v. Astrue, 529
F.3d 408, 413 (7th Cir. 2008).
II. ANALYSIS

On appeal, Claimant asserts that the ALJ made three errors. First, Claimant contends the
ALJ improperly assessed Claimant’s RFC. Second, Claimant argues the ALJ erroneously
disregarded evidence of Claimant’s mental health condition. Third, Claimant asserts the ALJ’s
finding that Claimant could perform other work was not supported by substantial evidence.

A. Medical Opinion Evidence

The Court first addresses Claimant’s argument that the ALJ erred in giving great weight to
Dr. Savage’s medical opinion as a non-examining physician who did not review the entirety of
Claimant’s medical records. [ECF No. 13], at 11. Courts in this Circuit repeatedly have criticized
an ALJ’s decision to give great weight to a non-examining physician who bases his decision on a
fraction of a claimant’s medical records. See Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016)
(remanding case where doctor did not examine patient and had “only reviewed a fraction of
[Claimant’s] treatment records that were available before [Claimant] submitted additional
evidence”); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (criticizing ALJ's reliance on
consulting physicians’ conclusions that were based on incomplete medical evidence); Campbell v.

Astrue, 627 F.3d 299, 309 (7th Cir. 2010) (same).
It is undisputed that Dr. Savage never examined Claimant. (R. 155.) While this fact is not
dispositive, the fact that Dr. Savage also never saw over 2,500 pages of Claimant’s additional
medical records submitted after the hearing is sufficient cause for remand. Claimant’s counsel, at
the supplemental hearing on October 4, 2016, made the ALJ aware that he anticipated submitting
an additional 3,439 pages of medical records from Rush Hospital. (R. 65.) These new records
contained information that Claimant had an implantable loop recorder” inserted into her chest and
underwent a videonystagmography.° (R. 1990, 2314.) The records also contained entirely new
reports about syncopal incidents, another physician’s diagnosis of depression, an audiogram that
Dr. Savage did not review showing mild to moderate hearing loss, an electroencephalogram, and
blood test results showing possible abnormalities. (R. 1442, 1445, 2286, 2322-2330, 2484, 2567,
2635.); See McHenry v. Berryhill, 2018 WL 6787324, at *3 (7th Cir. 2018) (“We have said
repeatedly that an ALJ may not ‘play[] doctor’ and interpret ‘new and potentially decisive medical
evidence’ without medical scrutiny.”) (quoting Goins, 764 F.3d 677 at 680.)

The Commissioner responds to these new records by claiming they were “either duplicates
of record materials reviewed by Dr. Savage or insignificant.” [ECF No. 27], at 4. While the Court

agrees that some of the medical records were duplicates of records Dr. Savage had seen, these new

 

> An implantable loop recorder is a type of heart-monitoring device that records heart rhythm continuously
for up to three years. It records the electrical signals of the heart and allows remote monitoring by way of
a small device inserted just beneath the skin of the chest. Mayo Clinic, Electrocardiogram,
https://www.mayoclinic.org/tests-procedures/implantable-loop-recorder/pyc-20384986 (last _visited
12/3/18).

6 Videonystagmography testing is an assessment of balance function, which includes a series of tests that
can assist in determining the cause of vertigo, disequilibrium and dizziness. The vestibular system, which
is located in the inner ear, is indirectly assessed by recording eye movements through infrared goggles worn
throughout the evaluation. Test results indicate if the vestibular system is responsible for causing dizziness
and balance problems. North Shore University Health Systems, videonystagmography,
https://www.northshore.org/otolaryngology-head-neck-surgery/adult-programs/audiology/testing/vng/
(last visited 12/3/18).
records also contained the results of other medical tests and records that Dr. Savage did not see.
Dr. Savage also did not review Exhibits 22F through 27F, which are comprised of medical records
from Rush University Hospital dated May 4, 2016 through December 2, 2016. (R. 9.) Neither the
Court, the Commissioner, nor the ALJ can say these test results and records are insignificant or
irrelevant without a medical review. Rohan v. Chater, 98 F.3d 966, 968 (7th Cir. 1996) (“[A]s this
Court counseled on many occasions, ALJs must not succumb to the temptation to play doctor and
make their own independent medical findings.”); see also Meuser, 838 F.3d at 912. In fact, these
records contain, as stated above, multiple diagnostic test results that Dr. Savage himself stated he
would like to review. (R. 52, 53, 60, 62.)

It is telling Dr. Savage repeatedly expressed the need for additional medical information
and assessments. (R. 52, 53, 60, 62.) Dr. Savage himself stated: “I was so anxious to know how
much — I would get an idea by knowing how much paper Rush is sending your way or how much
is going to be coming to know if they found an area where they can really drill down.” (R. 62.) Dr.
Savage’s statement illuminates three flaws in the Commissioner’s position. First, Dr. Savage had
a fraction of Claimant’s medical records during his review. Colvin, 764 F.3d at 680. Second, the
ALJ’s decision to discount the significance of the implantable loop recorder and
videonystagmography was based on the ALJ’s weighing of medical evidence, not a medical
expert’s opinion. (R. 153.) Third, Dr. Savage did not have access to several tests that may have
revealed medically significant information.

The Commissioner also asserts that Claimant’s reliance on Goins v. Colvin, 764 F.3d 677
(7th Cir. 2014), is unavailing as Goins involved a new MRI that revealed additional and significant
abnormalities not seen in a previous MRI. [ECF No. 27], at 5. The Commissioner says that because
“the records cited by plaintiff showed no syncopal episodes or events,” Claimant’s case is factually

Zz
distinguishable from Goins. (Id.) Again, it is not necessarily for the Commissioner to say what is
or is not medically significant. In addition, some of the records not reviewed by Dr. Savage show
syncopal incidents after the loop recorder was implanted, which may or may not be medically
significant. (R. 2635.) As stated above, it is not the province of the ALJ or Commissioner’s counsel
to determine whether the presence or absence of a medical episode or event along with other
matters contained in the unreviewed medical records is medically significant; that job is reserved
for the medical expert and other physicians of record.

The sheer vale of the records that Dr. Savage did not see is material and disconcerting.
It would have been relatively easy for the ALJ to ask the medical expert to review thousands of
pages of Claimant’s medical records produced after the hearing, and there is no good reason given
by the Commissioner or any other reason apparent in the record for the ALJ’s failure to take that
necessary step.

For these reasons, the Court concludes the ALJ did not properly evaluate the medical
evidence in the record and erred by affording Dr. Savage’s opinion great weight when Dr. Savage
only reviewed a fraction of the medical records.

B. The ALJ’s Questions to the Vocational Expert

The Court next addresses Claimant’s argument that the ALJ failed to properly evaluate the
significance and severity of Claimant’s syncope when developing his RFC and posing questions
to the VE. [ECF No. 13], at 10. “Hypothetical questions posed to vocational experts ordinarily
must include a// limitations supported by medical evidence in the record.” Steele v. Barnhart, 290
F.3d 936, 942 (7th Cir. 2002). The Seventh Circuit has stressed that this rule is designed to ensure

that VE testimony properly accounts for the jobs a claimant can actually perform in light of her
limitations. (/d.) An ALJ decision based on inaccurate hypothetical questions requires remand.
Young v. Barnhart, 362 F.3d 995, 1005 (7th Cir. 2004).

Claimant relies on Smith v. Astrue, 638 F.Supp.2d 1036 (E.D. Ark. 2009), to argue that the
ALJ failed to fully incorporate the true extent of Claimant’s syncope into the assessment of her
REC. Both the claimant in Smith and Claimant in the present case have syncope of an undetermined
etiology which the respective ALJs found to be a severe impairment. Smith, 638 F.Supp.2d at
1041; (R. 147.) In addition, both the claimant in Smith and in this case produced unrebutted
evidence that they experienced syncopal accidents at unpredictable times. (/d.) (R. 963.) And, in
both cases, the ALJs did not fully incorporate the true extent of each claimant’s syncopal accidents
into their hypothetical questions to the VE. (/d.) (R. 79-80.)

Here, the ALJ asked the VE to consider the following:

[A] hypothetical individual of the claimant’s age and education, beginning

with the past that you described. And further assume that this individual can

perform the full range of sedentary work as that term is defined in the regulations

except cannot climb ladders, ropes or scaffolds; cannot crawl or kneel; can

occasionally climb ramps and stairs; can frequently balance, stoop, and crouch. Can

frequently reach overhead, handle, finger, feel, push and pull with the bilateral

upper extremities; can operate foot controls frequently with the right lower

extremity and occasionally with the left lower extremity; is limited to working in

no more than moderate noise environments; cannot work around hazards such as

unprotected heights and exposed moving mechanical parts . . . no more than

occasional changes in a routine work setting and no work at a production rate pace

such as assembly line work.
(R. 79-80.) Unlike the ALJ in Smith, the ALJ in this case failed to include a crucial piece of
information in his hypothetical question: that Claimant was prone to “unexpected episodes of
unconsciousness posing a danger to herself or others.” Smith, 638 F.Supp.2d at 1041. In Smith,

once the ALJ included this piece of information in his hypothetical question, the VE testified that

“there is no work that a person with that limitation can perform” and the court opined that “as the
vocational expert’s answer reveals, the true extent of [Claimant’s] syncope is a crucial factor.”
(/d.) The Court finds this compelling as the ALJ in this case failed to fully account for the extent
of Claimant’s syncope in his questions to the VE. Young, 362 F.3d at 1005. Therefore, remand is
necessary to determine the true extent of Claimant’s syncope and its potential impact on her RFC.

C, Mental Health Assessment

Claimant also contends that the ALJ improperly disregarded evidence of Claimant’s mental
health assessments. [ECF No. 13], at 15. Claimant advances two arguments to support her position.
First, that the ALJ “effectively refused to consider evidence from ‘other medical sources,” when
evaluating records from Ms. Loren Buford, Licensed Clinical Social Worker (“LCSW”). (/d.)
Second, the ALJ ignored an assessment by Dr. Lyubov Burleson, a psychiatrist at Rush Hospital,
who found Claimant had a depressive disorder. (R. 972.)’ The Court will address each argument
in turn,

Under SSR 06-3p, “non-medical” personnel include “licensed clinical social workers.”
SSR 06-3p. According to the Social Security Administration, “we will consider the] [opinions of
non-medical sources] using the same factors listed in paragraph (c)(1) through (c)(6) in this
section, not every factor for weighing opinion evidence will apply in every case because the
evaluation of an opinion from a. . . nonmedical source depends on the particular facts in each

case.” 20 C.F.R. § 404.1527.8 Based on the facts in this case, the ALJ was not required to consider

 

7 In her opening brief, Claimant suggests that Dr. Burleson diagnosed Claimant with moderate depressive
disorder not otherwise specified and personality disorder. See [ECF No. 13], at 15-16. For the reasons
discussed herein and in the Court’s Order and Statement dated June 18, 2019 [ECF No. 39], the Court is
not persuaded that Dr. Burleson, in fact, diagnosed Claimant with a personality disorder.

8 The “paragraph (c)(1) through (c)(6)” factors alluded to in 20 C.F.R. § 404.1527 come from 20 C.F.R. §

404.1527(c)(1)-(6). These factors include (1) the length of the treatment relationship and frequency of
examination; (2) the nature and extent of the treatment relationship; (3) the extent to which medical

10
all of the factors listed under 20 C.F.R. § 404.1527(c)(1)-(c)(6). The ALJ properly found that Ms.
Buford’s opinion “appears inconsistent with [her] treatment notes from Christian Community
Health Center,” and Ms. Buford’s opinion generally was inconsistent with the entirety of
Claimant's mental health records. (R. 156.) The Court is not convinced the ALJ needed to go
through the six enumerated factors in 20 C.F.R. § 404.1527 before assigning little weight to Ms.
Buford’s assessment and finds the ALJ acted properly.

The Court, however, is persuaded that the ALJ did not sufficiently explain why he
discounted the opinion of Dr. Burleson, a psychiatrist, who examined Claimant. Under SSR 06-
3p, a “medical source” is defined as a “licensed physician (medical or osteopathic doctors),” a
category that Dr. Burleson falls under as a psychiatrist. As such, the ALJ was required to determine
what weight to give Dr. Burleson’s opinion by considering a variety of factors, including: (1) the
length of the treatment relationship and frequency of examination; (2) the nature and extent of the
treatment relationship; (3) the extent to which medical evidence supports the opinion; (4) the
degree to which the opinion is consistent with the entire record; (5) whether the physician was a
specialist in the relevant area; and (6) other factors that validate or contradict the
opinion. Scrogham v. Colvin, 765 F.3d 685, 697 (7th Cir. 2014); 20 C.F.R. § 404.1527(c)(1)-(6).

The ALJ’s opinion is devoid of any analysis of these factors. In fact, the ALJ’s opinion
does not even mention Dr. Burleson’s name, and instead, merely states that “I give little weight to

the Global Assessment of Functioning (“GAF”) scores ranging from 51 to 61 contained in the

 

evidence supports the opinion; (4) the degree to which the opinion is consistent with the entire record; (5)
whether the physician was a specialist in the relevant area; and (6) other factors that validate or contradict
the opinion.

11
medical record.” (R. 155.) These GAF scores were assigned by Dr. Burleson, but the ALJ gave no
reason for discounting Dr. Burleson’s assessment (R. 972).

The Commissioner argues that “Dr. Burleson did not offer any opinion in the first place.”
[ECF No. 27], at 8. Although Dr. Burleson may not have offered a formal medical opinion, he
assessed Claimant’s GAF scores and diagnosed Claimant with “depressive disorder not otherwise
specified,” and it is not clear why the ALJ did not give any weight to Dr. Burleson’s assessment
when examining Claimant’s mental health records. See Scrogham v. Colvin, 765 F.3d at 698-700
(reversing because ALJ had disregarded evidence undermining the finding that plaintiff was not
disabled).

In sum, it is not clear whether the ALJ properly considered Dr. Burleson’s medical opinion
under 20 C.F.R. § 404.1527(c)(1)-(6) and why the ALJ disregarded Dr. Burleson’s assessment and
diagnosis without explanation. Accordingly, remand is necessary for the ALJ to sufficiently
explain any weight to be afforded to Dr. Burleson’s opinion.

Dz Other Issues

Because the Court remands on the errors identified above, it need not explore in detail the
other arguments posited by Claimant on appeal since the analysis would not change the result in
this case. Neither the Commissioner nor Claimant should draw any conclusions from the Court’s
decision not to address Claimant’s other arguments. Nor, obviously, is the Court making any
determination about whether or not Claimant is disabled.

In conclusion, the Court expresses no opinion about the decision to be made on remand but
encourages the Commissioner to consider all the evidence in the record, expand the record if
necessary, and build a logical bridge between the evidence and her ultimate conclusions, whatever

those conclusions may be. See, e.g., Myles v, Astrue, 582 F.3d 672, 678 (“On remand, the ALJ

12
should consider all of the evidence in the record, and, if necessary, give the parties the opportunity
to expand the record so that he may build a ‘logical bridge’ between the evidence and his
conclusions”); Smith v. Apfel, 231 F.3d 433, 437 (7th Cir. 2000); Luna v. Shalala, 22 F.3d 687,
693 (7th Cir. 1994).
IV. CONCLUSION

For the reasons stated above, Claimant’s Motion for Summary Judgment is granted [ECF
No. 12], and the Commissioner’s Motion [ECF No. 26] is denied. The decision of the
Commissioner is reversed, and the case is remanded for further proceedings consistent with this

Amended Memorandum Order and Opinion.

It is so ordered. Duda

Jeffrey Cyd Gilbery”
ee States eH trate Judge

Dated: June 18, 2019

13
